Citation Nr: 0503935	
Decision Date: 02/14/05    Archive Date: 02/22/05

DOCKET NO.  94-28 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for an acquired low 
back disability.  

2.  Entitlement to a higher initial (compensable) rating for 
status post bilateral herniorrhaphy with scar.  

3.  Entitlement to a higher initial (compensable) rating for 
nasal obstruction with chronic sinusitis.  

ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from May 1976 to May 1985 
and from December 1985 to May 1993.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 1994 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA).  The veteran is currently residing 
in the state of Georgia, and consequently, the RO in Atlanta, 
Georgia, has been managing his case.  

The issue of entitlement to a higher initial rating for 
Tietze's Syndrome, originally a part of the veteran's appeal, 
was granted in a May 2003 Board decision.  In its current 
status, the case returns to the Board following action taken 
by the RO pursuant a May 2003 remand.  

The Board observes that the veteran has appealed from the 
initial evaluation assigned for his service-connected 
undifferentiated somatoform disorder.  In Fenderson v. West, 
12 Vet. App. 119 (1999), the United States Court of Appeals 
for Veterans Claims (Court) addressed a similar appeal and 
directed that it was specifically not a claim for an 
increased disability evaluation.  However, the Court did not 
provided a specific name for the issue in lieu of "increased 
disability evaluation." In the absence of such direction, the 
Board has framed the issue as the veteran's entitlement to 
higher initial evaluations for status post bilateral 
herniorrhaphy with resultant scar and for nasal obstruction 
with related chronic sinusitis.  The veteran is not 
prejudiced by such action.  The Board has not dismissed any 
issue, and the law and regulations governing the evaluation 
of disabilities is the same regardless of how the issue is 
styled.  


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and informed 
decision has been obtained by the originating agency.  

2.  The veteran failed to report to the VA examination 
scheduled for May 2004, after having been notified of the 
date of the examination at his most recent address of record 
and after having been informed of the consequences of his 
failure to report; the veteran has provided no explanation 
that would constitute "good cause" for his failure to 
report to the VA examination.  

3.  A chronic acquired back disability is not shown to be 
related to injury, disease or event noted during either 
period of the veteran's military service.  

4.  The veteran is not shown to have a recurrence of an 
inguinal hernia on either side, and the postoperative scars 
are asymptomatic.  

5.  The veteran has no current evidence of sinusitis; he does 
not have allergic rhinitis with evidence of polyps or 
obstruction of nasal passages.  


CONCLUSIONS OF LAW

1.  A back disability is not shown to have been incurred in 
or aggravated by the veteran's military service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303, 3.655 (2004).  

2.  The criteria for a higher initial (compensable) rating 
for bilateral inguinal hernia have not been satisfied.  
38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Code 7338, 4.118, Codes 
7803-7805 (2002); 3.655,  Codes 7802 to 7805 (2004).  

3.  The criteria for a higher initial (compensable) rating 
for nasal obstruction with related chronic sinusitis have not 
been satisfied.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.96, 6599-
6510, 6501 (1996); 3.655, 4.97, 6599-6510, 6522 (2004).  




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

As noted above, this case was previously before the Board, 
but was remanded in part for the purpose of affording the 
veteran VA examinations.  These examinations were deemed 
necessary in order to obtain a nexus opinion regarding low 
back disability and in order to determine the current nature 
and severity of the veteran's service-connected inguinal 
hernia residuals and nasal obstruction with sinusitis.  The 
veteran was advised of these examinations in a letter dated 
in April 2004 that shows that the veteran was to be examined 
in May 2004.  Additionally, he was informed that if he failed 
to report for examination, VA would consider his claim 
without the benefit of the evidence that might be material to 
the outcome of his claim.  The record discloses that the 
veteran did not report for VA examination scheduled for a 
date in May 2004.  

The provisions of 38 C.F.R. § 3.655 govern the circumstances 
when a claimant does not report of VA examination.  In 
general, when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination or reexamination and a claimant, without good 
cause, fails to report for such examination, or 
reexamination, action shall be taken in accordance with 
paragraph (b) or (c) of this section as appropriate.  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  For purposes of this section, 
the terms "examination" and "reexamination" include periods 
of hospital observation when required by VA.  38 C.F.R. 
§ 3.655(a).  

With respect to original or reopened claim, or claim for 
increase, when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record. 
When the examination was scheduled in conjunction with any 
other original claim, a reopened claim for a benefit that was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  38 C.F.R. § 3.655(b).  

The provisions of 38 C.F.R. § 3.655(c) pertain to failure to 
report for an examination in a claim involving a running 
award.  This provision does not apply to the veteran's case, 
as the issue is not that of continuing entitlement.  

Because the current appeal arises from the original claims of 
entitlement to service connection, the Board must now proceed 
to adjudication of the claim based upon the available 
evidence of record.  38 C.F.R. § 3.655(b).  

Service Connection-back disability

Entitlement to service connection for a particular disability 
requires evidence of the existence of a current disability 
and evidence that the disability resulted from a disease or 
injury incurred in or aggravated during service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

The veteran contends that he had back pain on numerous 
occasions during his initial period of military service from 
May 1976 to May 1985.  After his initial separation, he 
applied to Walt Disney World for employment.  The veteran 
reports that he was denied employment due to the discovery of 
a compressed disc during his employment physical.  

The veteran's available service medical records include 
immunization records dated from 1976.  No chronological 
record, however, of medical care could be obtained for the 
initial period of service.  

The veteran also contends that he complained numerous times 
of back pain during his second period of service.  

The available service medical records show that the veteran 
did not present complaints or history of back disability at 
the time of his enlistment examination in November 1985.  The 
spine was normal on clinical evaluation, and the report of 
medical history shows that the veteran expressly denied 
having recurrent back pain.  The report of the medical 
examination for separation from service shows that the 
veteran reported having intermittent low back pain.  No 
pertinent findings were made on clinical evaluation.  

The veteran underwent a VA general medical examination in 
September 1993.  At that time, he complained of recurrent 
back pain that he attributed to his poor posture.  The 
physical examination was thought to be consistent with a 
history of recurrent low back pain.  X-ray examination of the 
lumbar spine was essentially normal.  

The veteran underwent a VA spine examination in December 
1996.  There, the veteran reported having occasional back 
pain.  He indicated that a preemployment examination revealed 
what sounded like a cephalization of the vertebrae.  The 
veteran had a normal physical examination in December 1996.  
X-ray examination showed mild dextroscoliosis that could be 
positional.  The lumbar spine was otherwise normal.  

The available clinical record shows that the veteran 
described back pain during his military service.  No 
disability due to disease or injury was disclosed during 
either period of his military service.  Likewise, nothing 
pertinent was shown on the initial VA examination, and back 
pain was reported by history.  The Board observes that pain 
alone, without a diagnosed or identifiable underlying malady 
or condition, does not in and of itself constitute a 
disability for which service connection may be granted.  
Sanchez-Benitez v. West, 13 Vet.App. 282 (1999).  

The first evidence of abnormality of the spine was shown on 
VA examination conducted in 1996, years after the veteran's 
separation from service.  However, the record does not show 
that dextroscoliosis found at that time constitutes an 
acquired back disability that was incurred as result of 
injury or disease noted during the veteran's military 
service.  Additionally, the Board notes that the report of 
employment examination for Walt Disney World in not of 
record.  The attempts made by VA to obtain this evidence will 
be addressed later in this decision.  It is noted that the 
veteran claims that this evidence would have shown that he 
was rejected for employment due to an abnormal disc at the 
L5-S1 level.  Even if the Board concedes this to be true 
based upon the veteran's recollections, the claim fails.  
Later examinations do not confirm such an abnormality and no 
medical nexus linking current findings to service complaints 
or symptoms has been provided.  

While the contentions regarding the inservice incurrence of 
back disability have been considered, the Board observes that 
there is no medical opinion contained in the record to 
support this allegation.  Laypersons cannot provide medical 
evidence because they lack the competence to offer medical 
opinions.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  In this 
instance the veteran does not appear to or claim to be 
medically trained.  As a result, his conclusions that his 
current back condition is related to symptoms he had in 
service is not credible.  Likewise, the Board may not base a 
decision on its own unsubstantiated medical conclusions.  
Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991).  In view of 
the foregoing, the preponderance of the evidence is against 
the claim of entitlement to service connection for a back 
disability.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Increased Rating

Service-connected disabilities are rated in accordance with a 
schedule of ratings, which are based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155; 38 
C.F.R. Part 4.  The basis of disability evaluations is the 
ability of the body as a whole, or of the psyche, or of a 
system or organ of the body to function under the ordinary 
conditions of daily life including employment.  Evaluations 
are based upon a lack of usefulness in self-support.  38 
C.F.R. § 4.10.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7.  In 
considering the severity of a disability it is essential to 
trace the medical history of the disability.  38 C.F.R. §§ 
4.1, 4.2.  

Evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder. 
Fenderson v. West, 12 Vet. App. 119 (1999).  Compare 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994) [where 
entitlement to compensation has already been established and 
an increase in the disability rating is at issue, the present 
level of disability is of primary concern].  In Fenderson, 
the Court also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation is disputed, it was possible for a 
veteran to be awarded separate percentage evaluations for 
separate periods based on the facts found during the appeal 
period.  

The Board does not have jurisdiction to assign an 
extraschedular rating under 38 C.F.R. § 3.321(b)(1) in the 
first instance.  The Board is still obligated to seek out all 
issues that are reasonably raised from a liberal reading of 
documents or testimony of record and to identify all 
potential theories of entitlement to a benefit under the laws 
and regulations.  Floyd v. Brown, 9 Vet. App. 88 (1996).  The 
Board is not precluding from affirming an RO conclusion that 
a claim does not meet the criteria for submission pursuant to 
38 C.F.R. § 3.321(b)(1) or from reaching such a conclusion on 
its own.  Moreover, the Board's denial of an extraschedular 
rating in the first instance is not prejudicial to the 
veteran, as the question of an extraschedular rating is a 
component of the appellant's claim and the appellant had full 
opportunity to present the increased-rating claim before the 
RO.  Bagwell v. Brown, 9 Vet. App. 337 (1996).  Consequently, 
the Board will consider whether this case warrants the 
assignment of an extraschedular rating.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made. 38 C.F.R. § 3.321(b)(1).  
The governing norm in these exceptional cases is a finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.

Inguinal hernia residuals.  

Service connection was established for status post bilateral 
herniorrhaphy, with resultant scar in the January 1994 rating 
decision.  The veteran was assigned a noncompensable rating 
under the provisions of 38 C.F.R. § 4.114, Code 7338 and 
38 C.F.R. § 4.118, Code 7805.  

The veteran contends that he is entitled to a higher 
disability rating.  In his June 1994 VA Form 9, he reports 
that he his has a tender scar and that he has pain over the 
right testicle.  

The clinical record shows that the veteran underwent 
bilateral hernia repair in April 1993 prior to his separation 
from military service.  His initial VA examination was 
conducted in September of that year.  The latter examination 
revealed normal findings, and a well-healed scar.  The 
veteran offered no complaints relative to the inguinal hernia 
repair.  

When examined again in December 1996, the veteran stated that 
he experienced no recurrence of hernias and experienced no 
complaints referable to the postoperative scars.  The 
physical examination was consistent with the veteran's 
report, as it showed no recurrence of hernias and 
asymptomatic postoperative scars.  

A noncompensable rating is applicable for an inguinal hernia 
that is small, reducible, or without true hernia protrusion.  
A noncompensable evaluation is also provided for an inguinal 
hernia that is not operated, but is remediable.  The next 
higher evaluation of 10 percent requires a postoperative 
recurrent hernia that is readily reducible and well supported 
by truss or belt.  38 C.F.R. § 4.114, Code 7338.  The note 
that follows provides for an additional 10 percent for 
bilateral involvement provided that the second hernia is 
compensable.  This means that the more severely disabling 
hernia is to be evaluated, and 10 percent only, added for the 
second hernia, if the latter is of compensable degree.  

Clearly the veteran does not meet the criteria for a 
compensable rating under the above-stated diagnostic code, as 
there is no current evidence of inguinal hernia.  Postservice 
clinical records consistently show that there has been no 
recurrence since the veteran's surgery in April 1993.  The 
pain he claims to have over his right testicle is 
undocumented in the medical record and has not been 
associated with his service-connected post bilateral 
herniorrhaphy.  

The grant of service connection also includes that veteran's 
postoperative scars.  The Board observes that the criteria 
for rating skin conditions were changed effective August 30, 
2002.  See 67 Fed. Reg. 49590-49599 (July 31, 2002).  

When there is a pertinent change in a regulation while a 
claim is on appeal to the Board, the Board must take two 
sequential steps.  First, the Board must determine whether 
the amended regulation is more favorable to the claimant than 
the prior regulation.  Second, the Board must apply the more 
favorable provision to the facts of the case.  The 
determination of whether an amended regulation is more 
beneficial to a claimant than the prior provisions must be 
made on a case-by-case basis.  VAOPGCPREC 11-97 (March 25, 
1997).  

Under the Supreme Court's precedents, if applying a new 
statute or regulation to a pending claim would have a 
genuinely retroactive effect, it may not be applied, but if 
there would be no such retroactive effect, the new statute or 
regulation must ordinarily be applied.  VAOPGCPREC 7-2003 
(November 19, 2003); See also Kuzma v Principi, 341 F.3d 1327 
(Fed. Cir. 2003).  

The Board observes in addition that the VAOPGCPREC 3-2000 
(April 10, 2000) specifically addresses the subject of 
retroactive applicability of revised rating schedule criteria 
to increased rating claims.  In brief, the opinion holds that 
when a provision of the VA rating schedule is amended while a 
claim for an increased rating under that provision is 
pending, the Board should 1) determine whether the 
intervening change is more favorable; 2) if the amendment is 
more favorable, the Board should apply that provision to rate 
the disability for periods from and after the effective date 
of the regulatory change and; 3) the Board should apply the 
prior regulation to rate veteran's disability for periods 
proceeding the effective date of the regulatory change.  Id.  
The Board is bound by decision made by the General Counsel 
opinions.  38 U.S.C.A. § 7104(c).  

For the reasons and bases set forth below, the Board finds 
that the veteran is not entitled to a compensable rating for 
postoperative scars under either criteria, the old or the 
new.  The veteran's inguinal scars are not shown to be 
disfiguring, not being located on the head face or neck or 
any exposed area of the body.  38 C.F.R. § 4.118, Code 7800 
(effective prior to August 30, 2002).  Also, there is no 
indication that scars are poorly nourished, subject to 
repeated ulceration, tender and painful on objective 
demonstration or productive of limitation of function in the 
effected part. 38 C.F.R. § 4.118, Codes 7803, 7804 and 7805 
(effective prior to August 30, 2002).  

The veteran is advised that in every instance, as in this 
case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.  In the veteran's 
case, the criteria for a 10 percent rating have not been 
satisfied under the criteria in effect prior to August 30, 
2002.  

Moreover, the record does not support a compensable rating 
under the new criteria.  Due to their location, the 
postoperative scars are not disfiguring.  Consequently, 
entitlement to a compensable rating under 38 C.F.R. § 4.118, 
Code 7800 is not warranted.  The scars are not deep, are not 
shown to cause limitation of motion and are not shown to 
cover an area of 6 square inches or greater.  Thus, the 
criteria for a compensable rating under the provisions of 38 
C.F.R. § 4.118, Code 7801 are not satisfied.  In addition, 
the veteran is not shown to have superficial scars measuring 
144 square inches or greater to warrant a compensable rating 
under 38 C.F.R. § 4.118, Code 7802.  Finally, the 
postoperative scars are not shown to be, unstable with 
frequent loss of skin over the scar, or demonstrably painful 
on examination.  The veteran's contentions that the scars are 
painful have been noted; however, the Board finds that the 
history given by the veteran of no pain on multiple 
examinations and medical evidence, to be more credible than 
the contention of pain made in connection with his claim for 
increased benefits.  

Again, the veteran is advised that in every instance, as in 
this case, where the schedule does not provide a zero percent 
evaluation for a diagnostic code, a zero percent evaluation 
shall be assigned when the requirements for a compensable 
evaluation are not met. 38 C.F.R. § 4.31.  In the veteran's 
case, the criteria for a compensable rating under the new 
criteria have not been satisfied.  

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  Rather, in the absence of evidence of 
recurrence of hernia or symptoms related to postoperative 
scars, the veteran is advised that percent evaluation 
assigned to the service-connected disability is indicative of 
the degree of industrial impairment currently demonstrated.  
Consequently, there is no basis for consideration of a higher 
rating on extraschedular grounds.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

Nasal obstruction with related chronic sinusitis

The veteran contends that he is entitled to a higher 
evaluation for his service-connected upper respiratory 
condition.  On his June 1994 VA Form 9, he reports that he 
has a constant sinus infection, bleeding, post nasal drip and 
congestion.  The veteran also reported that his current 
condition prevents him from SCUBA diving.  

Service connection was established for nasal obstruction with 
related chronic sinusitis in the January 1994 rating 
decision.  The veteran was assigned a noncompensable rating 
under the provisions of 38 C.F.R. § 4.96, Codes 6599-6510.  

When an unlisted disease, injury or residual condition is 
encountered, requiring a rating by analogy, the diagnostic 
code number will be "built up" as follows: The first 2 digits 
will be selected from that part of the schedule most closely 
identifying the part, or system of the body involved; the 
last 2 digits will be "99" for all unlisted conditions. If 
the rating is determined on the basis of residual conditions, 
the number appropriate to the residual condition will be 
added, preceded by a hyphen. 38 C.F.R. § 4.27.   
Incidentally, the prefix "65-, used in the veteran's case 
pertains to diseases of the respiratory system.  

Regulatory changes, effective October 7, 1996, amended the VA 
Schedule for Rating Disabilities, 38 C.F.R. Part 4, including 
the rating criteria for evaluating diseases of the nose and 
throat.  See 61 Fed. Reg. 46720 through 46731 (September 5, 
1996).

Under the rating criteria for nose disorders in effect prior 
to October 7, 1996, a noncompensable disability rating was 
provided for sinusitis with x-ray manifestations only and 
mild or occasional symptoms.  A 10 percent disability rating 
was warranted where the sinusitis was of moderate severity 
with discharge or crusting or scabbing and infrequent 
headaches.  38 C.F.R. § 4.96, Diagnostic Codes 6510 through 
6514 (prior to October 7, 1996).  

Under the rating criteria for nose disorders in effect from 
October 7, 1996, the general rating criteria for sinusitis 
provides a noncompensable disability rating for sinusitis 
that is detected by x-ray only.  A 10 percent disability 
rating is warranted for sinusitis where there are one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  38 C.F.R. § 4.97, Code 6510 (2004).  

The Board has considered whether other pertinent diagnostic 
codes to provide the basis for an increased rating.  For 
example, under the criteria in effect prior to October 7, 
1996, a 10 percent rating is provided for atrophic rhinitis 
with definite atrophy of the intranasal structure and 
moderate secretion.  38 C.F.R. § 4.96, Code 6501 (1996).  

Also, under the revised criteria, a 10 percent rating is 
provided for allergic or vasomotor rhinitis without polyps, 
but with greater than 50 percent obstruction of the nasal 
passage on both sides or complete obstruction on one side.  
38 C.F.R. § 4.97, Code 6522 (2004).  

In every instance, as in this case, where the schedule does 
not provide a zero percent evaluation for a diagnostic code, 
a zero percent evaluation shall be assigned when the 
requirements for a compensable evaluation are not met. 38 
C.F.R. § 4.31.

The veteran underwent VA examination in September 1993.  At 
that time, the veteran reported having recurrent nasal 
congestion.  On physical examination, he was observed to have 
nasal congestion with a clear mucoid discharge.  

The veteran underwent additional examination in December in 
1996.  He reported having nasal congestion and post nasal 
drip at night.  He also described seasonal variations of 
symptoms.  The physical examination revealed that the 
inferior and middle turbinates were enlarged.  The middle 
meatus was widely patent, bilaterally.  There was no evidence 
of purulence.  The examiner stated that the veteran's 
symptoms were most consistent with a diagnosis of allergic 
rhinitis.  There was no structural obstruction inside the 
nose; however, the examiner noted that mucosal changes could 
cause symptoms.  The examiner also observed that the veteran 
showed no evidence of sinusitis.  

The evidence currently of record does not support a 
compensable rating for nasal obstruction with sinusitis under 
either the old or amended criteria.  The veteran has not 
shown sinusitis productive of moderate severity with 
discharge, crusting, scabbing or infrequent headaches.  
Moreover, he has not shown sinusitis productive of one or two 
incapacitating episodes of sinusitis per year that require 
prolonged (lasting four to six weeks) antibiotic treatment, 
or; three to six non-incapacitating episodes of sinusitis per 
year characterized by headaches, pain, and purulent discharge 
or crusting.  Instead, the presence of sinusitis was ruled 
out on the most recent VA examination.  

With respect to the related code provisions, the Board 
observes no evidence of definite atrophy of the intranasal 
structure and moderate secretion.  Thus, a higher evaluation 
is not warranted under 38 C.F.R. § 4.96, Code 6522 (in effect 
prior to October 7, 1996).  Also, there is no evidence of 
nasal polyps, greater than 50 percent obstruction of the 
nasal passage on both sides or complete obstruction of the 
nasal passage on one side.  Thus, a compensable rating is not 
warranted under the provisions of 38 C.F.R. § 4.97, Code 6501 
(2004).  

In view of the foregoing, the preponderance of the evidence 
is against a compensable rating for nasal obstruction with 
chronic sinusitis.  

The Board finds that the schedular evaluations in this case 
are adequate, and there is no evidence of an exceptional 
disability picture in this case.  The veteran has not 
required frequent hospitalizations and has not shown that he 
is required to have routine therapy or outpatient treatment 
that would result in a disruption of his daily routine to an 
inordinate degree.  The veteran is advised that percent 
evaluation assigned to the service-connected disability is 
indicative of the degree of industrial impairment currently 
demonstrated.  Consequently, there is no basis for 
consideration of a higher rating on extraschedular grounds.  

The Board is mindful of the doctrine of benefit of the doubt.  
That doctrine requires resolution of an issue in favor of the 
claimant when there is an approximate balance of positive and 
negative evidence regarding the merits of an issue material 
to the determination of a matter.  38 U.S.C.A. § 5107 (West 
2002).  In this case, the Board finds that the positive and 
negative evidence is not in relative equipoise.  Therefore, 
the benefit of the doubt doctrine is not for application.  
See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  



The Veterans Claims Assistance Act of 2000 

The Veterans Claims Assistance Act of 2000 (VCAA) notice, as 
required by 38 U.S.C.A. § 5103(a), must be provided to a 
claimant before the initial unfavorable RO decision on a 
claim for VA benefits.  VCAA notice consistent with 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must convey: (1) 
the information and evidence not of record that is necessary 
to substantiate the claim; (2) the information and evidence 
that the VA will seek to provide; (3) the information and 
evidence that the claimant is expected to provide; and (4) 
notice that the claimant is to provide any evidence in his or 
her possession that pertains to the claim, or something to, 
the effect that the claimant should "give us everything 
you've got pertaining to your claim(s)". This new "fourth 
element" of the notice requirement comes from the language of 
38 C.F.R. § 3.159(b)(1).

The RO initially notified the veteran of its duties to assist 
and notify him in the October 2003 letter.  The RO afforded 
the veteran details about the sources of evidence that might 
show his entitlement.  Specifically, the veteran was informed 
of the allocation of burdens of obtaining the needed 
information.  He was asked to tell VA about any other 
information or evidence he wanted it to get for him.  

The Board observes that the RO did not specifically provide a 
statement concerning how the veteran could prevail on his 
claims for higher initial ratings.  Nevertheless the rating 
decisions, the statement of the case and the supplemental 
statements of the case provided ample explanation as to the 
specific requirements for each disability.  Also, although 
the RO did not state specifically that the veteran was to 
submit all evidence in his possession, it did advise the 
veteran that it was his responsibility to make certain that 
VA received all pertinent evidence.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  Thus, the Board concludes that any 
errors of timing or content are harmless in this case.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); Sutton v. Brown, 9 
Vet. App. 553 (1996); see also 38 C.F.R. § 20.1102 (harmless 
error).  

With respect to its duty to assist, the Board observes that 
the RO obtained the veteran's available service medical 
records.  In addition, the RO made numerous attempts to 
obtain reports of treatment for the veteran's initial period 
of military service, specifically requesting records from May 
1976 to May 1985.  While immunization records from 1976 have 
been obtained, clinical records are dated only from the mid-
1980s.  

In August 1994, the RO attempted to obtain clinical records 
from Walt Disney World.  Correspondence received later that 
month is to the effect that no records were available.  The 
RO also made an unsuccessful attempt to obtain records from 
the Orlando Regional Medical Center in August 1994.  

Furthermore, the RO attempted to schedule the veteran for VA 
examinations; however, these examinations could not be 
accomplished, as the veteran did not report for them.  The 
veteran is advised that "the duty to assist is not always a 
one-way street.  If a veteran wishes help, he cannot 
passively wait for it in those circumstances where he may or 
should have information that is essential in obtaining the 
putative evidence."  Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991), affirmed on reconsideration, 1 Vet. App. 406 (1991).  
In light of the veteran's failure to respond to VA's effort 
to assist him in developing his claim, any additional efforts 
to notify and assist him are not warranted.  

In view of the foregoing, VA has satisfied its duties to 
inform and assist the veteran at every stage of this case.  
Therefore, the veteran is not be prejudiced by the Board's 
proceeding to the merits of the claim. 




ORDER

Service connection for an acquired low back disability is 
denied.  

A higher initial (compensable) rating for status post 
bilateral herniorrhaphy with scar is denied.  

A higher initial (compensable) rating for nasal obstruction 
with chronic sinusitis is denied.  





	                        
____________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


